Citation Nr: 9907795	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the cervical spine at C-5.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1965 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In the decision, the RO confirmed a previously 
assigned noncompensable rating for the veteran's residuals of 
a fracture of the cervical spine at C-5.



FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The residuals of a fracture of the cervical spine at C-5 
include slight limitation of motion, muscle tightness, flare-
ups in cold weather, and pain with motion, as well as a 
demonstrable deformity of a vertebral body.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals 
of a fracture of the cervical spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5290 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The Board notes that the recent treatment records which were 
obtained do not include any references to the service-
connected disability.  The Board further notes that the 
veteran has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The Board has considered the full history of the veteran's 
service-connected disability.  The veteran's service medical 
records show that the veteran was involved in an auto 
accident in November 1965 in which he had a fracture of his 
neck and dislocation at C5-C6.  He was quadriparetic for a 
while, but was hospitalized in traction and eventually gained 
full function.  

The veteran filed his original claim for disability 
compensation upon separation from service in April 1970.  The 
report of a special neurological examination conducted by the 
VA in June 1970 shows that the pertinent diagnosis was 
fracture dislocation of C5 and 6 with minimal neurological 
sequelae and essentially no loss of neurological function.  
Subsequently, in a rating decision of August 1970, the RO 
granted service connection for a fracture of the cervical 
spine, C-5, and assigned a noncompensable rating.

In July 1997, the veteran requested an increased rating.  In 
a decision of January 1998, however, the RO confirmed the 
previously assigned noncompensable rating.  The veteran 
appeals that decision.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under the provisions of Diagnostic 
Code 5285, a spine fracture injury, with cord involvement, 
resulting in the veteran being bedridden or requiring long 
leg braces, is rated 100 percent disabling.  When the spine 
fracture is without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is assigned.  In other cases, the residuals will be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  Diagnostic 
Code 5290 provides that a 10 percent rating is warranted for 
limitation of motion of the cervical spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 30 percent rating is warranted if 
the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The only evidence pertaining to the current severity of the 
cervical spine disorder is the report of an examination of 
the veteran's spine conducted by the VA in October 1997.  The 
report shows that the veteran stated that he continued to 
have stiffness intermittently, and that it was worse in the 
wintertime in damp and cold weather.  He reported that he got 
low grade muscle pain up the back of his neck, and said that 
he generally slept on two to three pillows at night.  He said 
that he did not take any medications for the pain in his 
neck, but said that he had to "grit the pain and go."  In 
summarizing the subjective complaints, it was indicated that 
the veteran had muscle tightness in the back of the neck, 
some stiffness, some loss of range of motion of the neck, but 
no fatigability was complained of by the veteran.  For 
treatment he drank beer and whiskey of a dose and type as he 
desired, with frequency as needed.  He stated that it did 
help alleviate the pain.  The loss of motion seemed to be 
primarily on the right.  He complained of having difficulty 
with looking over his shoulder while driving, more so to the 
right.  He complained of pain when looking up and when 
looking sideways to the right.  

On objective examination, the veteran had evidence of pain 
when he moved his head very slowly in response to requests of 
motion during the examination.  There were no spasms and no 
weakness.  He said that he had tenderness in the back of the 
neck.  There were no postural abnormalities, and no fixed 
deformities.  The muscles of the back of the neck appeared 
tight.  On range of motion testing, looking up was from 0 to 
30 degrees, looking down was from 0 to 30, lateral left 
motion was 0 to 40, lateral right motion was 0 to 35.  
Rotation to the left was from 0 to 50 degrees, and to the 
right was from 0 to 45 degrees.  

An x-ray of the cervical spine was interpreted as showing 
findings that were chronic since 1987 with fusion of C5-6, 
kyphotic sclerosis of C6-7, degenerative changes of C6-7, and 
a compression deformity and anterior wedging at C6-7 which 
was new since the prior examination.  It was also stated 
that, although the intervertebral neural foramina were not 
well visualized, it was speculated to be compromised 
especially through the lower segments.  

After considering all of the pertinent evidence, the Board 
finds that the residuals of a fracture of the cervical spine 
at C5 slight limitation of motion, muscle tightness, flare-
ups in cold weather, and pain with motion, as well as a 
demonstrable deformity of a vertebral body. Accordingly, the 
Board finds that a 10 percent disability rating may be 
assigned on the basis of limitation of motion, and another 10 
percent may be granted for the vertebral deformity. The Board 
further finds, however, that a higher rating may not be 
granted because even taking into account the existence of 
additional limitation of function due to pain and flare-ups, 
there is no evidence of moderate limitation of motion of the 
cervical spine. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5290; DeLuca.

The Board has considered whether an extraschedular evaluation 
should be assigned based on  the veteran's disability.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1)(1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
cervical spine disorder has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He has not recently been hospitalized for 
this injury, and there has been no evidence submitted that 
the veteran is unemployable or has lost significant time from 
work due to this disability.  The Board finds that the 
veteran has not demonstrated marked interference with 
employment or frequent hospitalizations so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 20 percent disability rating for residuals of a fracture of 
the cervical spine at C-5 is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


